UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of Registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices) (262) 780-3640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of Common Stock, $.0001 par value, outstanding as August 2, 2011, was 8,959,736. TABLE OF CONTENTS INTERNATIONAL MONETARY SYSTEMS, LTD. PageNo. PartI. FINANCIAL INFORMATION Item1- Financial Statements June 30, 2011 Consolidated Balance Sheets –June 30, 2011 (Unaudited) and December 31, 2010 3 Unaudited Consolidated Statements of Operations – ThreeMonths and Six Months Ended June 30, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows –Six Months Ended June 30, 2011 and 2010 5 Unaudited Notes to Consolidated Financial Statements 6 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3- Quantitative and Qualitative Disclosures about Market Risk 12 Item4- Controls and Procedures 12 PartII. Other Information 13 Item 1 Legal Proceedings 13 Item1A- Risk Factors 13 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults on Upon Senior Securities 14 Item4- Removed and Reserved 14 Item5 - Other Information 14 Item6- Exhibits 14 2 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (UNAUDITED) ASSETS Current assets Cash $ $ Restricted cash Marketable securities Accounts receivable, net Earned trade account Prepaid expenses Total current assets Other assets Property and equipment, net Membership lists, net Goodwill Assets held for investment Total non-current assets Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Credit lines and current portion of long term debt Current portion of convertible notes payable, related parties - Current portion of common stock subject to guarantee Total current liabilities Long-term liabilities Long term debt, net of current portion Convertible notes payable, related parties, net of current portion Common stock subject to guarantee, net of current portion Deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.0001 par value, 20,000,000 authorized, 0 outstanding - - Common stock, $.0001 par value 280,000,000 authorized, 8,911,736 and 10,544,800 issued and outstanding June 30, 2011 and December 31, 2010, respectively Paid in capital Treasury stock, 20,002 and 904,049 shares respectively ) ) Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net revenue $ Operating expenses Employee costs Selling, general and administrative Depreciation and amortization Unusual items – cost of legal settlement - - Total operating expenses Income (loss) from operations Other income (expense) Interest income 23 61 99 Interest expense ) Total other income (expense) Income (loss) before income taxes ) Income tax (expense) benefit ) ) ) Net income (loss) $ $ $ ) $ ) Net income (loss) per common share – basic $ $ $ ) $ ) - dilutive $ $ $ ) $ ) Weighted average common shares outstanding – basic - dilutive See accompanying notes to consolidated financial statements. 4 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock issued for services Bad debt expense Deferred compensation - Changes in assets and liabilities Accounts receivable Earned trade account ) ) Tax refund receivable - Prepaid expenses ) Accounts payable and accrued expenses ) ) Deferred tax liability ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) decrease in restricted cash ) ) Capital expenditures ) ) (Increase) in marketable securities ) ) (Increase) in cash surrender value ) ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable, related parties Proceeds from notes payable - Payments on credit lines ) ) Payments on notes payable and convertible notes payable ) ) Purchase of treasury stock ) ) Net cash used by financing activities ) ) Foreign currency translation adjustment ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest $ $ Cash paid for income taxes $ $ SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Unrealized net gain (loss) on equity investments $ $ Note issued for acquisition of assets $ $ - Treasury stock retired $ $ - Common stock issued for pre-paid services $ - $ Release of common stock guarantees $ $ Trade dollars issued for: Capital expenditures $ $ Prepaid expenses paid $ $ Purchase of treasury stock $ $ - See accompanying notes to consolidated financial statements. 5 INTERNATIONAL MONETARY SYSTEMS, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2011 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2011, are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. The Company's 10-K for the year ended December 31, 2010, filed on March 11, 2011, should be read in conjunction with this report. Principles of Consolidation The consolidated financial statements for 2011 and 2010 include the accounts of the International Monetary Systems, Ltd. (“IMS” or “the Company”) and its wholly owned subsidiaries Continental Trade Exchange, Ltd., National Trade Association, Inc., INLM CN Inc. and INLM Holdings, Inc. Significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Sources and Cost of Revenue The Company and its subsidiaries earn revenues in both traditional cash dollars and in IMS trade dollars. Cash income is earned through fees assessed when a member joins, transaction fees generated when clients earn or spend their trade dollars, monthly maintenance fees, finance charges on delinquent accounts receivable, and event fees. Trade revenue is similarly generated through initial membership fees, monthly maintenance fees, transaction fees and event fees. Occasionally the Company will accept a favorable trade ratio in lieu of a cash fee. The Company uses earned trade dollars to purchase various goods and services required in its operations. All barter transactions are reported at the estimated fair value of the products or services received. Revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Transaction fees are recognized upon receipt of transactional information accumulated by our systems or reported by our clients. Membership fees, monthly maintenance fees, finance charges, and other fees are billed monthly to members' accounts, and are recognized in the month the revenue is earned. Occasionally, the Company sells IMS trade dollars for US dollars. The cash received in these sales is included in gross revenue and the carrying value of the trade dollars up to the value of the cash received is netted against revenue, with any excess cost included in selling, general and administrative expenses. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements Management does not anticipate that the recently issued but not yet effective accounting pronouncements will materially impact the Company’s financial condition. 6 NOTE 2 - CASH For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. As of June 30, 2011, the Company has cash in excess of FDIC insurance of $450,430. No losses have been incurred related to this credit risk exposure. NOTE 3 – DEBT On March 1, 2011, the Company issued a note in the amount of $20,443 as part of the acquisition of a trade exchange in Peterborough, Ontario. The note calls for monthly payments of $1,704. To help fund the planned increase in the stock repurchase plan described in Note 4, the Company issued the following notes payable: On April 26, 2011, the Company issued an unsecured note payable in the amount of $300,000 to an individual. The note calls for monthly payments of $13,843, including interest at 10%. On May 1, 2011, the Company issued an unsecured note payable to an officer for $20,000. The note calls for interest of 8% paid quarterly and contain a conversion option to allow for the notes to be converted to shares of the Company’s common stock at $1.00 per share. The note is due in October, 2012. On May 1, 2011, the Company issued an unsecured note payable to an officer for $60,000. The note calls for interest of 8% paid quarterly and contains a conversion option to allow for the notes to be converted to shares of the Company’s common stock at $1.00 per share. The note is due in October, 2012. On May 9, 2011, the Company issued an unsecured one year note payable to a director for $50,000. The note calls for interest of 8% paid quarterly and contains a conversion option to allow for the notes to be converted to shares of the Company’s common stock at $1.00 per share. On May 12, 2011, the Company issued an unsecured note payable in the amount of $60,000 to a family member of the Chairman of the Company. The note calls for interest of 8% paid quarterly and contains a conversion option to allow for the notes to be converted to shares of the Company’s common stock at $.75 per share. The note is due in May, 2013. On May 16, 2011, the Company issued an unsecured note payable in the amount of $30,000 to an individual. The note calls for interest of 8% paid quarterly and is due in May, 2013. On June 27, 2011, the Company issued an unsecured note payable to an officer for $40,000. The note calls for interest of 8% paid quarterly and contain a conversion option to allow for the notes to be converted to shares of the Company’s common stock at $1.00 per share. The note is due in June, 2013. The Company’s indebtedness as of June 30, 2011 includes the following: Lines of credit payable to financial institutions, due in 2012 $ Convertible notes payable to related parties, $25,000 due in 2011, matures in 2012 and 2013 Notes payable to third parties, $100,658 due in 2011 Convertible notes payable, fixed conversion terms, $66,029 matures in 2011 Total indebtedness Less current maturities, including credit lines Long term debt, net of current maturities $ Additionally, the Company has letters of credit with various financial institutions with unused borrowing capacity totaling approximately $450,000 as of June 30, 2011, which may be drawn as needed. A financial institution has issued a $75,000 standby letter of credit to a landlord in lieu of a security deposit. Common Shares Subject to Guarantees As part of various prior acquisition agreements which included stock consideration by the Company, the Company guaranteed the stock price of the stock consideration based on the fair market value of the stock at the time of the applicable acquisition agreements.Accordingly, the guaranteed values of the shares are recorded as a liability on the accompanying financial statements. 7 The Company’s obligation under common stock price guarantees as of June 30, 2011 totaled $606,000 of which $591,000 is classified as current based on the scheduled redemption allowances as provided for in the underlying agreements. $456,000 of the total and of the current portion are payable to a director of the Company. NOTE 4 – EQUITY Common Stock Guarantee Repurchase In the each of the first two quarters of 2011, IMS repurchased 5,000 shares of common stock at $3.00 per share, thereby releasing a total of $30,000 of common stock guarantee. In April, 2011, IMS repurchased 35,000 shares of common stock at $4.50 per share, thereby releasing $157,500 of common stock guarantee. In June, 2011, IMS repurchased 8,333 shares of common stock at $3.00 per share using 25,000 trade dollars, thereby releasing $25,000 of common stock guarantee. Share Buyback Program On April 26, and again on June 14, 2011, the Company’s board of directors approved expansions of the previously authorized stock repurchase plan. Management is now authorized to repurchase up to 15% of the outstanding stock of the Company. In accordance with the plan, the Company repurchased 52,467 shares at a cost of $36,340 during the first quarter of 2011, and 658,216 shares at a cost of $475,400 during the second quarter of 2011. All shares were purchased in various open market transactions and placed in treasury at the time of purchase. Treasury Stock Retirements During the second quarter of 2011, the Company retired 1,648,064 shares of treasury stock which had been acquired at a cost of $3,831,458. The carrying values of the retired shares were reclassified to common stock par value and paid in capital. Stock Issued as Compensation In April, 2011, the Company issued 15,000 shares to a consulting firm for services rendered. The value of the stock was $9,000. Stock Options The Company adopted an incentive stock option plan under which certain officers, key employees, or prospective employees may purchase shares of the Company's stock at an established exercise price, which shall not be less than the fair market value at the time the option is granted. Final exercise date is any time prior to the five-year anniversary of the first exercise date. During the first six months of 2011, there were no outstanding options. Stock Warrants No warrants were issued in the current period. 366,667 warrants, which could have been used to buy shares of the Company’s common stock at $3.30 per share, expired May 31, 2011. There are no warrants outstanding as of June 30, 2011. NOTE 5– INCOME TAXES The difference between the combined Federal and state statutory rate and the effective rate for the three months and six months ended June 30, 2011 relates to the difference in timing of deduction for certain expenses, primarily bad debts, amortization of acquired membership lists, and a legal settlement. NOTE 6 – COMPREHENSIVE INCOME (LOSS) ASC 220establishes rules for reporting and displaying of comprehensive income and its components.Comprehensive income (loss) is the sum of the net income (loss) as reported in the consolidated statements of operations and other comprehensive income transactions. Other comprehensive income transactions that currently apply to the Company result from changes in exchange rates used in translating the financial statements of its wholly owned subsidiary in Ontario, Canada. 8 Comprehensive income (loss) consisted of the following for the three and six months ended June 30, 2011 and 2010: Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 Net income (loss) ) ) Foreign currency translation adjustment ) ) Unrealized gain (loss) on available for sale securities ) ) ) Comprehensive income (loss) ) ) NOTE 7 – CONTINGENT LIABILITIES In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. In March, 2011, the Company was notified of two separate complaints filed with the EEOC by two former employees, one alleges retaliation, and the other discrimination. The Company feels that both complaints are without merit and intends to vigorously defend its interests. Accordingly, no accrual for future loss is deemed necessary by management. NOTE 8 – ACQUISITION On March 1, 2011, the Canadian subsidiary of the Company purchased selected assets of Nationwide Barter of Peterborough Ontario for $61,325. IMS paid $20,440 in cash, $20,442 in trade dollars and issued a note for $20,443. Of the total purchase price, $33,218 was allocated to intangibles ($12,975 to the membership list and $20,243 to goodwill). NOTE 9– SUBSEQUENT EVENTS On July 11, 2011, the Company repaid $25,000 of a note from a related party. The repaid portion of the note has been classified as current in the financial statements. The terms on the outstanding balance remain unchanged. On July 15, 2011, a note payable to an individual in the amount of $100,000 was renewed. The new note calls for monthly payments of $4,614, including interest at 10%, for two years. The renewal of this note has been reflected in the accompanying financial statements. On July 15, 2011, the Company repurchased 21,667 shares of common stock at a cost of $14,733. The stock was placed in treasury. On July 15, 2011, the Company repurchased 1,667 shares of common stock at $3.00 per share, thereby releasing $5,000 of common stock guarantee. On July 21, 2011, the Company issued an unsecured note payable to an individual for $200,000. The note calls for repayment in 30 monthly payments of $7,562, including interest at 10%. The Company intends to use the proceeds to continue the stock buyback program. As part of the board of directors’ compensation package for the board year July 1, 2011 to June 30, 2012, 8,000 shares of stock were issued to each of the six independent directors on July 25, 2011. The value of the shares was$33,120. In a series of open market purchases from July 1 to August 4, 2011, in accordance with the board approved stock repurchase plan, the Company bought 318,970 shares at a cost of $220,000. 9 INTERNATIONAL MONETARY SYSTEMS, LTD. ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition to current and historical information, this Quarterly Report on Form 10-Q contains forward-looking statements. These statements relate to our future operations, prospects, potential products, services, developments, business strategies or our future financial performance.These statements can generally be identified by the use of terms such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “future,” “intend,” “may,” “plan,” “potential,” “predict,” “seek,” “should,” “target,” “will” or the negative of these terms or other similar expressions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties. Actual events or results may differ materially.We undertake no obligation to update or revise publicly any forward-looking statement after the date of this report, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS HIGHLIGHTS Operations Cash provided by operations was $567,946 in 2011 compared to $183,410 in the first six months of 2010, a 210% increase. · The Company completed the purchase of a trade exchange in Peterborough Ontario at a cost of $61,325, adding approximately 450 members. It is expected that the added office will be immediately accretive. · Selling, general and administrative costs were reduced by $396,015, or 18.6%. This decrease includes the $107,967 of unusual legal costs as well as lower occupancy costs and other professional fees incurred in 2010 which did not recur in 2011. The Company has begun the process of registering in a number of states to offer IMS franchises. Return to Shareholders Management and the board of directors feel that the stock of the Company is significantly undervalued and presents an attractive opportunity to reinvest. In the first six months of 2011, the following steps were taken to position the Company to take advantage of this opportunity: At its April 26 and June 14, 2011 meetings, the board of directors approved increases in the amount of stock that is authorized to be repurchased, up to 15% of the Company’s outstanding shares. Financing was secured at attractive, flexible terms to allow for repurchase of shares without hindering operating cash flow. 764,017 shares of the Company’s stock have been repurchased so far this year. In June 2011, 1,648,064 shares of Treasury stock were retired, reducing the number of outstanding shares to 8,911,736. CURRENT QUARTER During the quarter ended June 30, 2011 International Monetary Systems (“IMS” or “the Company) generated revenues of $3,333,139, a decrease of $304,894 or 8%, compared to the second quarter of 2010. This decrease is almost entirely due to a large non-recurring transaction in our media/corporate barter division which provided approximately $298,000 in trade dollar revenue in 2010. Operating expenses in the quarter were $3,150,727, a decrease of $50,544 or 1.6% compared to the second quarter of 2010. This decrease is primarily due to decreased occupancy, professional fees, and investor relations costs. The savings in these areas are partially offset by an increase in employee costs, resulting from higher health insurance costs, higher state unemployment rates, and continued investment in our tele-selling marketing model. The net operating income was $182,412 for the quarter, compared to net operating income of $436,762 in the second quarter of 2010.After adjusting for interest and income taxes, there was net income for the current period of $77,196 compared to net income of $222,717 in the second quarter of 2010. 10 EBITDA for the quarters ended June 30, 2011 and 2010 were as follows: Adjustments to Reconcile GAAP Net Income to EBITDA Net income $ $ Interest expense Income tax expense (benefit) Depreciation and amortization EBITDA $ $ YEAR TO DATE During the six months ended June 30, 2011 IMS generated revenues of $6,311,981, a decrease of $545,784 or 7.9%, compared to the six months ended June 30, 2010. The decrease is primarily due to a large non-recurring 2010 transaction in our media/corporate barter division. Operating expenses were $6,351,906, a decrease of $328,301 or 4.9%, compared to the six months ended June 30, 2010. This decrease is primarily due to decreased occupancy, professional fees, and investor relations costs, partially offset by higher employee costs arising from higher health insurance and unemployment insurance costs as well as continued investment in our tele-selling model. The net operating loss was $(39,925) for the six months ended June 30, 2011, compared to a net operating profit of $177,558 in the same period of 2010.After adjusting for interest and income taxes, there was a net loss for the first six months of 2011, of $(107,359) compared to a net loss of $(98,045) in the first six months of 2010. The difference is primarily related to the large non- recurring transaction described above. Cash flow from operations improved from $183,410 in the first six months of 2010 to $567,946 in the first six months of 2011, an increase of 210%. This is primarily due to increased utilization of trade dollars earned. EBITDA for the six months ended June 30, 2011 and 2010 were as follows: Adjustments to Reconcile GAAP Net (Loss) to EBITDA Net (loss) $ ) $ ) Interest expense Income tax expense (benefit) ) Depreciation and amortization EBITDA $ $ LIQUIDITY, SOURCES OF CAPITAL AND LINES OF CREDIT On June 30, 2011, there was a working capital surplus of $21,992. The Company’s Chicago office was moved in January 2011 resulting in a cash flow savings of approximately $20,000 per month. We believe that current cash needs can be met with the current cash balance and from working capital generated over the next 12 months. Additionally, the Company has letters of credit with various financial institutions with unused borrowing capacity totaling approximately $450,000 which may be drawn as needed. CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. These estimates and assumptions are affected by management's applications of accounting policies. Critical accounting policies for IMS include the following: 11 REVENUE SOURCES AND REVENUE RECOGNITION The Company and its subsidiaries earn revenues in both traditional cash dollars and in IMS trade dollars. Cash income is earned through fees assessed when a member joins, transaction fees generated when clients earn or spend their trade dollars, monthly maintenance fees, finance charges on delinquent accounts receivable, and event fees. Trade revenue is similarly generated through initial membership fees, monthly maintenance fees, transaction fees and event fees. Occasionally the Company will accept a favorable trade ratio in lieu of a cash fee. The Company uses earned trade dollars to purchase various goods and services required in its operations. All barter transactions are reported at the estimated fair value of the products or services received. Revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Transaction fees are recognized upon receipt of transactional information accumulated by our systems or reported by our clients. Membership fees, monthly maintenance fees, finance charges, and other fees are billed monthly to members' accounts, and are recognized in the month the revenue is earned. RECEIVABLES AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable are stated at face value, net of the allowance for bad debts. Finance charges on receivables are calculated using the simple interest method on the amount outstanding. The allowance for bad debts is maintained at a level that is management's best estimate of probable bad debts incurred as of the balance sheet date. Management's determination of the adequacy of the allowance is based on an evaluation of the accounts receivable, past collection experience, current economic conditions, volume, growth and composition of the accounts receivable, and other relevant factors. Actual results may differ from these estimates. The allowance is increased by provisions for bad debts charged against income. GOODWILL AND MEMBERSHIP LISTS Goodwill and membership lists are stated at cost and arise when IMS acquires another company. Membership lists are amortized over the estimated life of ten years. In 2002 the Company adopted FASB ASC 350, relative to goodwill and other intangibles, which requires that goodwill and intangible assets with indefinite lives be tested annually for impairment. It is the Company’s policy to test impairment at the end of each year. Therefore, no impairment of goodwill or membership lists was recorded in the first six months of 2011. INCOME TAXES The Company accounts for income taxes in accordance with FASB ASC 740. Under ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. RECENT ACCOUNTING PRONOUNCEMENTS Management does not anticipate that any recently issued, but not yet effective, accounting pronouncements will materially impact the Company’s financial condition. OFF BALANCE SHEET ARRANGEMENTS We do not have any off balance sheet arrangements or other relationships with unconsolidated entities. ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required by Smaller Reporting Companies. ITEM 4 CONTROLS AND PROCEDURES Members of our management, including John E Strabley, our Chief Executive Officer, and David A. Powell, our Chief Financial Officer, have evaluated the effectiveness of our disclosure controls and procedures, as of June 30, 2011, the end of the period covered by this report. Based upon that evaluation, Mr. Strabley and Mr. Powell concluded that our disclosure controls and procedures are effective. 12 INTERNAL CONTROL OVER FINANCIAL REPORTING The management of International Monetary Systems, Ltd. (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Management conducted an evaluation of the effectiveness of the internal controls over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of June 30, 2011. Based on management’s assessment and those criteria, management believes that the internal controls over financial reporting, including disclosure controls and procedures, as of June 30, 2011, were effective. Changes in Internal Controls In our Annual Report filed on March 11, 2011, we reported that management believed that the internal control over financial reporting as of December 31, 2010, was effective with regards to controls over financial reporting. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the current quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Part II.Other Information Item 1 Legal Proceedings In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. In December, 2010, the Company agreed to a settlement in a lawsuit against the Company in Superior Court of California, filed by the former CFO. The settlement agreement required a lump sum payment of $100,000 in December, 2010 and monthly installment payments of $20,000 from February through December, 2011. In March, 2011, the Company was notified of two separate complaints filed with the EEOC by two former employees, one alleges discrimination and one alleging retaliation. The Company feels that both complaints are without merit and intends to vigorously defend its interests. There are no other material legal actions pending against the Company. Item 1ARisk Factors – Not applicable for Smaller Reporting Companies. Item 2Unregistered Sales of Equity Securities and Use of Proceeds There were no unregistered sales of equity securities. 13 Repurchases were as follows: Maximum Number of Shares Total Number Average That May Yet of Shares Price Paid be Purchased Period Purchased Per Share Under the Plans Purchase related stock buyback guarantees April 1 to April 30, 2011 $ May 1 to May 31, 2011 $ June 1 to June 30, 2011 $ Board Authorized repurchase plan April 1 to April 30, 2011 $ May 1 to May 31, 2011 $ June 1 to June 30, 2011 $ Item 3.Defaults Upon Senior Securities – None Item 4.Removed and Reserved Item 5.Other Information In the 10-K filed March 11, 2011 the Company disclosed that a number of Form 4s had been filed late. Additionally, a director of the Company has not filed form 4s for any stock acquired by him. The Company worked with the director to complete the required filings. The required filings have now been completed. On June 14, 2011, the annual meeting of the shareholders was held and the following actions taken: § LBB & Associates Ltd., LLP was ratified as the company’s audit firm for the coming year, receiving 100% of the votes cast. § Donald Mardak (6,221,197 votes), Wayne Emmer (6,221,281 votes), and Wayne Dalin (6,221,281 votes) were re-elected to three year terms as directors. 6,387,352 votes were cast in the election of directors. § A proposed change in the bylaws reducing the required quorum at shareholder meetings to 40% was ratified unanimously. Item 6.Exhibits and Reports on Form 8-K (a)Exhibits 31.1Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) of the Exchange Act. 31.2Certification of Principal Financial and Accounting Officer Pursuant to Rule 13a-14(a) of the Exchange Act. 32.1Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2Certification of Principal Financial and Accounting Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b)Reports on Form 8-K 14 INTERNATIONAL MONETARY SYSTEMS, LTD. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. International Monetary Systems, Ltd. (Registrant) /s/ John E. Strabley John E. Strabley, Chief Executive Officer (Principal Executive Officer) August 5, 2011 /s/ David A. Powell David A. Powell, Chief Financial Officer (Principal Accounting and Financial Officer) August 5, 2011 15
